﻿It is with profound satisfaction that I congratulate the President on his unanimous election to preside over the forty-fourth session of the General Assembly. We are proud when a sot of Africa is elected to a position of such responsibility. His long diplomatic experience and the dedication and competence with which he guided the work of the Special Committee against Apartheid guarantee that our work will be crowned with success. We wish him every success in discharging the high responsibility with which he has been unanimously entrusted. We express again our readiness to offer him all our support and co-operation for the success of the Assembly's deliberations.
We commend the outgoing President, Mr. Dante Caputo, for the lucid aid efficient manner with which he presided over the work of the forty-third session of the General Assembly.
He seize this occasion to express our special appreciation to Mr. Javier Perez de Cuellar, Secretary-General of the United Nations, for his contribution in the search for solutions to regional conflicts, and the other problems that affect international peace and security. He commend his personal commitment in securing support for the emergency programme in Mozambique. We renew our hopes that these efforts will continue as long as the critical situation in my country prevails.
The current session of the General Assembly offers us an opportunity to make an assessment of the avenues we have explored thU3 far in the search for ways aid means more conducive to a future of peace and stability in our world. The Secretary-General, in his report on the work of the Organization (A/44/1), and several preceding speakers have described the present trend in international relations as positive and promising. He subscribe to this assessment. Indeed, the current international atmosphere appears to be less gloomy than a few years back, less tense and less volatile.
It is evident that constructive steps have been taken since the last session of the General Assembly.
The dialogue and rapprochement between the two major Powers are a contributing factor to the present trend in the international situation. That trend is also a result of the struggle of the peace-loving peoples of the whole world, who have always pleaded for disarmament, peace and international security. We hope this trend may continue, be strengthened and play a catalytic role in efforts towards the elimination of hotbeds of tension in the world. In my country, this new dynamic in international relations has been received with optimism and expectation inasmuch as it corresponds to the noblest aspirations of the Mozambican people to achieve peace and freedom in our region aid in the world. However, this trend does not appear to have touched the consciousness of those bent on the destruction and destabilization of our country ad on frustrating our project of building a developed, just and democratic society in Mozambique.
In the period since the last session, massacres, destruction ad looting have continued unabated in Mozambique. The armed terrorists have continued to destroy hospitals, trains ad railways? they have carried out acts of sabotage on power lines and on economic and social infrastructures.
In the same period, more evidence has been gathered again proving that we ate confronted with an operation of destabilization that should not be confused with a struggle between two parties. In fact only a operation of destabilization of this nature can explain the scale of devastation, destruction and terror that has resulted in 700,000 dead, 1.7 million displaced Mozambicans, ad 5.6 million citizens living in a state of emergency.
Our people are aware that independence and freedom demand sacrifices, including the sacrifice of our own lives. Thus our people have not vacillated in the face of this holocaust, and, guided by their party, FREL1MO, the Mozambican people have harnessed all their resources ad organized themselves to defend the father lad from aggression. Under bullet fire, in the midst of pain and mourning, our people have never stopped producing, under a tree, in the midst of the ruins of what had been a school just the day before, our children carry on with their studies. They learn to love their country, to sow the seeds of a better future.
In 1987 the Mozambican Government launched a vast economic recovery programme in our country. This programme is an option aimed at arresting the galloping economic deterioration that has been experienced aid at initiating a progressive recovery of production in various sectors of the economic and social life of the country.
The programme is aimed also at the introduction of corrective measures in the economic and financial sectors, and thus at creating conditions for a gradual change of the economic structure upon which our economy is based.
Within the framework of this programme modest results have been achieved. For example, an increase in gross domestic product of 3.6 per cent was registered in 1987, and 4.6 per cent in 1988. This is rather encouraging. This growth is due primarily to progress in the fields of agriculture, industry and commerce.
In the political field, the Mozambican people, from Rovuma to Maputo, participated in the Fifth Congress of the ERELMO party. This was an excellent occasion to reflect on the past, present and future of the country. Important problems were tackled, related to war and peace, national unity, socio-economic, technical and scientific development, showing once again that all Mozambicans identify themselves with FRELIMO and its goals, and that the FRELIMO party is the party of all Mozambicans. The Congress constituted a high moment in the exercise of democracy.
The Fifth Congress of the FRELIMO party took far-reaching decisions for the life of the Mozambican nation. The Congress redefined the strategy aid tactics of the economic and social policies of the country, in response to the present national, regional and international environment. The Congress recommended the adoption of measures to encourage collective and individual participation in production, in particular food production.
Changes to the statutes, programme and directives of the FRELIMO party responded to the popular will as expressed in the wide national debate that preceded the Party Congress, which called for the strengthening of the social base of the party as a unifying factor for the nation.
The FRELIMO party and the Mozambican Government announced a set of principles to end the war by peaceful means. They may be summarized basically as follows.
First, the war in Mozambique is not the result of a struggle between two parties. The armed bandits do not constitute a political party, but are, rather, an instrument of an operation of destabilization carried out against our country.
Secondly, policies to guide the country in the political, economic, social and cultural fields are established by national consensus reached through a process of consultation and debate with the people.
Thirdly, individual and social liberties such as freedom of worship, freedom of expression aid freedom of assembly are guaranteed. However they must not be used to destroy national unity, national independence or the integrity of persons aid property. They cannot be used for the preparation or perpetration of violent actions against the State and the Constitution.
Fourthly, policy or constitutional changes or revisions, or revisions to the main legislation of the country can and should be made only with the broad participation of all citizens.
Fifthly, it is unacceptable for a group to use intimidation or violence to impose themselves on society at large. It is anti-democratic to alter the Constitution and the main legislation of the country as a result of the violence of a group.
Acceptance of these principles by the ringleaders of the armed bandits is the prerequisite for the beginning of an eventual dialogue between the Government and the leaders of the armed bandits with a view to identifying the modalities and medial is to end violence and to normalize the life of all Mozambicans, including those now involved in armed banditry.
Such a dialogue, we must emphasize, cannot and shall not be aimed at creating situations or conditions that might undermine national unity or lead to power-sharing. Any change in the Constitution or in the fundamental legislation of the country can be acceptable only on the basis of the established order, democracy and national consensus and not on the basis of violence by one group against the people, organized society and the State. Since the proclamation of our national independence the adoption of our main legislation has taken place only after consultations and discussions have been carried out among the people. It is in this context that we are now undertaking the revision of the Constitution and the electoral law. This reflects the growth of our democracy and the consolidation of our State.
On the basis of the above-mentioned principles, President Chissano, on behalf of the Government of the People's Republic of Mozambique, has asked Presidents Robert Mugabe of Zimbabwe and Daniel Arap Moi of Kenya to help us to create the necessary conditions for an eventual dialogue between the Government and the ringleaders of the armed bandits.
The latter were informed of our 12-point peace initiative by the leaders of certain Mozambican religious denominations that initiated contacts with the ringleaders of the armed bandits with a view to persuading them to stop the massacres and destruction and to reconcile themselves with their fatherland and the people. Two meetings have already been held in Nairobi between the religious leaders of certain denominations and the ringleaders of the armed bandits. This process is still unfolding, and it is too early for us to draw any conclusion. However, as long as the state of war prevails the country will continue to suffer from its devastating effects, the losses being colossal in terms of both human suffering and the destruction of the economic aid social life of our people.
The state of emergency is still a reality in our country. It is therefore very encouraging that the international community continues to recognize the urgent need to provide assistance to the affected population in the form of food, clothing and production tools that enable the people to resume their normal lives. In this regard I wish once again to express our gratitude to the entire international community for its invaluable assistance and solidarity.  As this session of the General Assembly is being held, there is hope that we are witnessing the birth of an independent Namibia. As Members of the United Nations, one of the major protagonists in this process, we have the unique responsibility to harness all efforts to ensure that the Namibian people's right to self-determination is exercised with order and harmony, in an atmosphere of justice and democracy. We reaffirm our complete confidence in the Secretary-General? we are certain he will know what measures to take to ensure close monitoring and supervision of the process with a view to detecting, denouncing and neutralizing any and all manoeuvres that may compromise Namibia's transition to independence.
In relation to Angola, we reaffirm our support for the Angolan Government peace plan embodied in the Gbadolite Agreements, which were reiterated in Harare and Kinshasa. We are certain that the Angolan people, while relying on their own heroism and determination, will command international solidarity in their search for ways and means to attain peace and national harmony.
There is a new expectation and hope with the coming to power of a new leadership in South Africa. This expectation is not shared, however, by the majority of the South African people, for whom speeches in themselves are no guarantee that serious changes will be effected in South Africa. This attitude is a reflection of the climate of mistrust and scepticism rooted in the minds of the majority of the South African people and in the world at large in view of the past record of frustrated expectation.
This scepticism can be dissipated only if unequivocal and unchallengeable steps are taken or signs of change are shown by the South African authorities-, the release of Nelson Mandela and other political prisoners? the lifting of the ban on political parties and democratic movements} the ending of the state of emergency? and the beginning of a process of negotiation and dialogue in which all South Africans participate. Through the adoption of a set of such measures the regime would guarantee that space would be opened up for ample and peaceful political participation by the entire South African people in decision-making on the fate of their coin try and the planning and building of a just and democratic society in South Africa.
The cessation of regional destabilization would be clear evidence that South Africa is determined to open a new chapter in its relations with the countries of the region. The South African Government thus has an opportunity to prove to the South African people and to the international community its determination to take decisive steps towards the dismantling of the apartheid system aid to take part in the joint efforts of the other countries of the region to build a prosperous southern Africa. We hope that the statements made by South African leaders are harbingers of vigorous steps to be taken in this direction in the future.
The current regional and international climate is favourable to the search for a solution to the problem of South Africa. On the other hand, the Organization of African Unity's Ad Hoc Committee on Southern Africa, meeting in Harare in August 1989, adopted a set of principles that could form the basis for a frank dialogue by all South Africans. We urge the South African authorities to seize this opportunity to put an end once and for all to the apartheid system and build a new society in South Africa.
We visualize a South Africa with neither minorities nor majorities based on the colour of skin or on race, a South Africa based on political options, a society where criteria for taking part in the Government or in political aid social life are not determined in racial terms but in terms of one's commitment to the ideal of building a just, democratic aid non-racial society.
The apartheid regime is universally condemned not only because it is a white minority regime, but also because, above all, it represents a political option of a minority, a political option based on an anachronism - institutionalised racial discrimination. In South Africa itself there is an increasing number of whites who dissociate themselves from that option of the minority in order to join the cause of the majority.
That development is a sign of the emergence of a new South African society where whites aid blacks, Indians or mixed-race individuals - in a word, all races - can live in harmony in a South Africa free of apartheid. It is that South Africa free of apartheid that we believe should be able to contribute with its resources to the common effort of the countries of the region to make southern Africa a politically stable, economically developed, aid prosperous region.
In other regions of our continent we are witnessing steady efforts aimed at the peaceful settlement of disputes in the context of our African tradition aid with respect for the principles of the OAU and the United Nations. In this context, we are pleased with the recent accords between Chad end Libya. We are certain that the same spirit will guide the efforts being made towards the solution of other problems between African States.
Concerning the Western Sahara conflict, we commend the meetings between His Majesty King Hassan II and the POLISARIO Front. It is our conviction that the relevant OAU and United Nations resolutions continue to be the valid legal and political framework for a just and negotiated settlement of the conflict. We encourage the Secretary-General to pursue his efforts with a view to achieving a speedy solution of the Western Sahara problem.
On the Middle East, we view as a matter of urgency the convening of an international conference with the participation of all parties concerned, including the Palestinian State.
In the Indo-China peninsula, the initiatives to find a political solution to the Cambodian conflict are encouraging. We commend the steps taken by Vietnam aimed at facilitating national reconciliation in Cambodia.
In connection with Afghanistan, we ask the parties to the Geneva Agreements strictly to fulfil the provisions of that accord, in order to bring about peace and national reconciliation.
We reaffirm our solidarity with the cause of reunification of the Korean nation.
The People's Republic of Mozambique reaffirms its desire to see a frank and serious dialogue between all parties involved in East Timor, with a view to ensuring that the right of the people of that Territory to self-determination is fully respected. In this regard, we hold the view that as long as the fundamental rights of the East Timorese people are not taken into account, there can be no long-lasting, internationally acceptable solution to a war that has claimed more than 200,000 lives. The current international climate, which is conducive to dialogue and the peaceful resolution of regional conflicts, should be an inspiration to all parties involved in the Timor conflict. We commend the Secretary-General for his efforts to resolve the problem.
In Central America, we are encouraged by the recent agreements on Nicaragua signed in Honduras, as well as the latest peace initiatives in El Salvador. The restoration of peace and stability, so much desired by the peoples of that region of the American continent, depends, to a large degree, on the implementation of these agreements.
For the People's Republic of Mozambique, the transformation of the Indian Ocean into a zone of peace is a constitutional principle. Thus, we appeal to the international community to make a concerted effort to ensure the holding of the Colombo Conference on the Indian Ocean in 1990.
In the economic field, the continuing existence of a set of adverse factors that work against the development of the countries of the third world remains a major concern in the context of our own efforts to break away from underdevelopment. The lade of concrete actions aimed at structural transformation upon which the success of our economic plans depends is the cause of the problem.
We note in that regard that, three years after the launching of the United Nations Programme of Action for African Economic Recovery and Development, the economic situation in our continent remains critical. Little has been achieved in the implementation of that important Programme adopted at the thirteenth special session of the General Assembly. The situation is largely due to the lack or slow implementation of concrete and effective measures in support of the Programme. We therefore appeal to the international community, in particular to the developed countries, to give top priority to the assistance and aid to African countries that would enable us to face the crisis and reactivate our economic and social development.
Our economies continue to be subjected to the unrelenting deterioration of the terms of exchange, where the costs of imports are increased while the prices of export products have fallen dramatically. There has also been an increase in interest rates, a drop in the flow of external funding, and an increase in the net transfer of real resources from South to North. The cumulative effect of the external debt must be added to these factors.
The external debt remains one of the major obstacles to economic growth aid development. This crucial problem deserves our greatest attention through a constructive aid realistic dialogue between debtors aid creditors on the basis of a spirit of mutual understanding, with a view to finding a solution. We wish at this time to express our deepest appreciation to all those coin tries that, in this spirit, undertook concrete measures in order to alleviate the burden of external debt of the countries with the greatest economic difficulties, as in the case of Mozambique.
The People's Republic of Mozambique considers it of fundamental importance for the international community to rally its efforts in order to restructure the present world economic system. To this effect, we are in favour of the launching of global negotiations, for which we retain great hope. They are a starting-point for the resolution of the problems that hinder harmony in international economic relations. The establishment of a new international economic order, in which relations of co-operation between States are based on justice, equity, and mutual benefit, is a fundamental necessity in the democratisation of the world economic system.
Finally, we express the hope that the work of the special session of the General Assembly devoted to international economic co-operation, to be held in April 1990, will be a success. We are certain that, to a large extent, a new dynamic in the economies of the developing countries in the next decade hinges on the success of the session.
In conclusion, we should like to reiterate our firm conviction that for a whole set of problems that besiege humanity today the United Nations remains the privileged forum, the one that offers us the best opportunities for exchanging ideas aid co-ordinating our efforts to resolve these problems.
